Wallach, J. (concurring).
I join in the majority memorandum, and would simply add a brief response to the concerns raised by the dissent.
I do not read De Paulo v City of Albany (49 NY2d 994), which involved a conviction for the mere violation of disorderly conduct, as standing for the proposition that CPLR article 78 review of a dismissal from the police force is limited solely to facial consideration of a criminal conviction. Here we have a conviction for criminal trespass in the second degree, a class A misdemeanor, after a trial at which petitioner testified in his own behalf. According to petitioner’s own exculpatory version of the incident, he involved himself in an argument with a motorist, followed that person into his house, became engaged in a physical altercation, and drew his off-duty service revolver in the presence not only of the motorist but others in the building. These actions, in my view, constituted abuse of office, and thus a violation of petitioner’s oath of office to uphold' the law. At the very least, a finding to that effect is supported by substantial evidence and can hardly be viewed as arbitrary or capricious.